DETAILED ACTION
In the amendment filed on April 15, 2021, claims 2 – 21 are pending.  Claims 13 and 15 have been amended and claim 1 has have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112(b) in the previous Office Action are withdrawn due to Applicant amendment.

The rejections of the claims under 35 USC § 112(a) in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 2 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art of record does not teach nor reasonably suggest a gravure printing method as claimed with the claimed performing printing step to provide a plurality of electrodes with the claimed gravure printing plate as recited.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717